Citation Nr: 1144682	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-34 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for hepatitis C, currently rated as 10 percent disabling. 

2.  Entitlement to a compensable rating for cirrhosis. 

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, spouse, and friend

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975. 

This appeal comes before the Board of Veterans' Appeals  (Board) from December 2006 and August 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection and assigned a 0 percent rating for hepatitis C with cirrhosis and denied a claim for a TDIU.  In July 2007, the RO awarded an initial increased rating of 10 percent for hepatitis C and assigned a separate 0 percent rating for cirrhosis.  However, as that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In November 2009, the Board remanded the Veteran's claims for additional development.

In its November 2009 decision, the Board referred a claim for service connection for posttraumatic stress disorder (PTSD) to the RO for appropriate action.  However, it does not appear that any action has been taken on that claim.  Therefore, it is again referred to the RO.  In addition, the Board finds that the record reasonably raises a claim for service connection for hypertension, secondary to service-connected diabetes.  However, as that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

The issues of entitlement to increased initial rating for service-connected hepatitis C and entitlement to a compensable rating for service-connected cirrhosis are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16(b) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment as a result of the severity of his service-connected disabilities, namely his liver disease and diabetes with associated neuropathy of the bilateral upper and lower extremities and retinopathy.  He is also service connected for sinusitis, hearing loss, tinnitus, and a subcutaneous nodule in the right axillary region.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran does not meet the necessary minimum percentage requirements for the assignment of a TDIU on a schedular basis as set forth in 38 C.F.R. § 4.16(a).  His combined rating for his service-connected disabilities is 60 percent.  The Board is cognizant that the Veteran has pending claims for increased ratings for hepatitis C and cirrhosis, which were previously determined by the Board to be inextricably intertwined with the Veteran's claim for TDIU.  The Board is further aware that the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, as the Board is granting TDIU pursuant to 38 C.F.R. § 4.16(b), resolution of the Veteran's pending claims for increased ratings for hepatitis C and cirrhosis is not necessary prior adjudication of the Veteran's TDIU claim on an extraschedular basis, and the Board will proceed with adjudication at this time.

The Board finds that there is sufficient evidence to support entitlement to consideration for a TDIU, as the evidence tends to show that the Veteran's service-connected disabilities render him incapable of obtaining or retaining substantially gainful employment.  However, the authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to an extraschedular evaluation is warranted, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, the Board finds that remand is not necessary for the action outlined in 38 C.F.R. § 4.16(b), because the Veteran's TDIU claim has already been referred for extraschedular consideration.  In January 2011, the Appeals Management Center (AMC) found that medical evidence suggested that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities and referred the matter to the Director of the Compensation and Pension Service for consideration.  In April 2011, the Director of the Compensation and Pension service determined that entitlement to TDIU was not warranted.  Thus, the case having already been referred to the Director of the Compensation and Pension Service, the question before the Board is whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b).

Based upon the medical evidence of record, the Board finds that a TDIU rating pursuant to 38 C.F.R. § 4.16(b) is warranted. 

Service connection is in effect for diabetes mellitus, rated as 60 percent disabling; sinusitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; hepatitis C, rated as 10 percent disabling; high frequency hearing loss, rated as 0 percent disabling; subcutaneous nodule in the right axillary region, rated as 0 percent disabling; and cirrhosis, rated as 0 percent disabling, for a combined schedular rating of 60 percent.  The Veteran was also service connected for diabetic retinopathy from August 13, 2003, to June 1, 2006, rated as 0 percent disabling.  Thus, the minimum percentage requirements for the assignment of a TDIU are not met.  38 C.F.R. § 4.16(a) (2011).

Nevertheless, the Board finds that there is evidence to support a finding that the Veteran meets the requirements for a TDIU as the evidence shows that his service-connected disabilities, when considered in light of occupational experience, render him incapable of obtaining or retaining substantially gainful employment.  38 C.F.R. § 4.16(b) (2011); Bowling v. Principi, 15 Vet. App. 1  (2001).

The record shows that the Veteran completed two years of college and, post service, worked various positions performing manual labor.  Specifically, during an August 1976 VA examination, it was noted that the Veteran worked as a security guard and during December 1993 VA treatment, it was noted that he worked as a custodian.  Thereafter, in August 2002, the Veteran was unemployed but reported past work as a tunnel worker, and during a January 2004 VA examination, he indicated that he was a tunnel digger for five years.  During September 2005 VA treatment, the Veteran reported that he was unemployed and noted his previous work to include work as a janitor and performing yard work.  Thereafter, during various VA examinations and during his August 2009 Board hearing, the Veteran reported past work in construction as a tunnel worker.

VA medical records show a history of ongoing treatment for hepatitis C and diabetes mellitus.  During August 2002 VA treatment, it was noted that the Veteran had failed interferon treatment for his hepatitis C.  At that time, the Veteran complained of a lack of energy that occurred around 10:00 a.m., when he ran out of steam.  He reported that he felt fine when he woke and was active until around 10:00 a.m., at which time he had to lay down.  The VA physician thought the Veteran's symptoms were possibly attributable to his diabetes. 

During a VA liver examination in February 2003, it was noted that the Veteran had undergone interferon and ribavirin therapy for hepatitis C.  However, he failed therapy and was currently not receiving treatment.  The Veteran reported symptoms of fatigue, depression, anxiety, and weakness causing difficulty holding a job or conversing.  The examiner diagnosed hepatitis C, status post failed treatment, with a high viral load leading to fatigue and weakness.  In December 2003, the Veteran underwent a VA diabetes examination during which he reported numbness and tingling in both hands and both feet.  He reported severe discomfort and stated that, at times, he had a hard time feeling where his feet were stepping.  He also reported that his fingers often felt like they were on pins and needles.  Diabetic peripheral neuropathy of the bilateral upper and lower extremities was diagnosed.

The record thereafter shows that the Veteran continued to be monitored by VA for hepatitis C and treated by VA for uncontrolled diabetes mellitus.  In June 2006, it was noted that the Veteran had problems in the past with hypoglycemia while on oral agents, but not since being on insulin.  The Veteran reported doing yardwork, working on his house, and exercising.  However, he had neuropathy numbness with some burning and pain.  It was also noted that the Veteran had failed interferon treatment twice, peginterferon treatment, and ribavirin treatment.  His liver enzymes remained elevated.

The Veteran underwent another VA liver examination in October 2006.  It was noted that he was diagnosed with hepatitis C in 1994 and that a biopsy in 1998 showed cirrhosis.  The examiner noted no current symptoms.  Hepatitis C and cirrhosis were diagnosed, with no significant effects on usual occupation or daily activities.  It was noted that the Veteran was unemployed and his usual occupation was in construction tunnel work.  The Veteran reported that he had been unemployed for one to two years because he was unable to find work that he could physically perform.  

Thereafter, VA medical records show continued treatment and monitoring of diabetes and hepatitis C.  In June 2007, the Veteran had lost weight and reported nausea and vomiting the week prior.  He indicated that he had nausea for several days but only vomited once and it looked like bile.  He also reported right upper quadrant discomfort.  

Also in June 2007, the Veteran underwent various VA examinations.  During an audiological examination, the Veteran reported worsening hearing loss and tinnitus and indicated that the greatest difficulty he experienced was speaking on the telephone and understanding conversational speech in background noise.  During sinus examination, the Veteran reported that he was easily clogged and had difficulty breathing through his nose.  He reported a history of non-incapacitating episodes involving headaches and sinus pain.  He reported more than six episodes per year lasting five or six days in duration.  His current rhinitis symptoms included nasal congestion and excess nasal mucous, and current sinus symptoms included headaches and sinus pain.  He also had frequent breathing difficulty.  Physical examination revealed tenderness affecting the maxillary sinus and evidence of active disease.  There was also a 40 percent nasal obstruction, bilaterally.  The examiner noted the Veteran's sinusitis to have mild effects on chores, shopping, exercise, sports, recreation, traveling, and feeding, and no effects on bathing, dressing, toileting, and grooming. 

During a June 2007 diabetes VA examination, the Veteran reported numbness in his arms and legs.  It was noted that he experienced paresthesias and a mild decrease in sensation in the upper and lower extremities.  There was no motor loss and deep tendon reflexes of the bilateral upper and lower extremities were 2+ throughout.  The examiner did not opine on the effects of the Veteran's condition on his usual occupation, as the Veteran was not employed.  However, the examiner noted moderate effects on shopping, exercise, and sports; mild effects on chores, recreation, traveling, feeding, bathing, dressing, and driving; and no effects on toileting or grooming.  The Veteran was also separately evaluated for peripheral neuropathy, at which time it was noted that he experienced paresthesias and numbness in the distal half of his lower and upper extremities.  On sensory examination, there was decreased light touch below the elbows and knees bilaterally.  Reflex examination of the bilateral upper and lower extremities was normal, and there was no muscle atrophy.  The examiner noted a mild decrease in balance with gait.  The examiner did not opine on the effects of the Veteran's condition on his usual occupation, as the Veteran was not employed.  The examiner indicated that the effects of peripheral neuropathy on usual daily activities were contemplated in the diabetes examination report.

Subsequently, in applications for vocational rehabilitation and TDIU dated in October 2007, the Veteran indicated completing two years of college and a history of prior vocational rehabilitation from 1999 to 2001.  He reported that his last full time employment was in September 1975, at which time he worked as a laborer.  He indicated that he was unable to work or find work since that time.

During an April 2009 liver examination, the Veteran reported left upper quadrant abdominal pain.  He reported past treatment with interferon and he felt like his liver function tests were going up.  The Veteran reported a history of two incapacitating episodes of one day's duration in the last 12-month period.  Physical examination revealed weight loss of less than 10 percent compared to baseline.  There was no evidence of malnutrition and abdominal examination was normal.  The examiner diagnosed hepatitis C.  It was noted that the Veteran was unemployed and his usual occupation was in construction.  The Veteran reported that he had been unemployed for five to ten years because construction work was too physical for him.  The examiner did not opine on the effects of the Veteran's hepatitis C on his usual occupation, as the Veteran was not employed.  Regarding usual daily activities, the examiner noted severe effects on exercise, sports, and recreation; moderate effects on chores; mild effects on traveling and shopping; and no effects on feeding, bathing, dressing, toileting, and grooming.

In August 2009, the Veteran, his wife, and his friend provided testimony regarding the functional effects of the Veteran's diabetes and hepatitis C.  The Veteran reported symptoms of left upper quadrant pain, nausea, vomiting, fatigue, and weakness.  He stated that the pain was hard to cope with sometimes.  He also testified that he dropped things frequently due to his neuropathy, and had to take breaks.  He indicated that if he worked for one hour, it generally took him three hours to calm down and relax.  He reported that he generally felt good when he rose in the morning until around 10:00 a.m., or 12:00 p.m., at which time he started getting jittery, shaking, and hurting.  He also suggested that his fatigue affected his attention span and contributed to him falling and becoming dizzy and disoriented.  The Veteran reported that he received his GED while in the service and after service, he received heavy equipment training and was a mechanic.  He testified that all of his work experience involved manual labor or manual skills.  Regarding his occupational history, the Veteran indicated that his most recent paid employment was helping to dig a tunnel for a sewer line for about three weeks in 2005.  His wife was employed with him doing the same thing at that time.  His most recent employment prior to the work in 2005 was two years prior.  He testified that he worked several tunnels over the years and performed various duties involving hard labor.  The Veteran's wife testified that it was ultimately due to the Veteran's health they had to come home and stop working.

Also during the hearing, the Veteran's friend testified that he was with the Veteran daily during the week from 8:00 to 6:00 helping him to rebuild his house.  However, the friend testified that the Veteran was pretty much unable to work most days.  The friend indicated that there is only an hour or two during the day during which the Veteran could get up and move around and help, and the Veteran might be able to hand him something or go get him a tool.  Otherwise, the Veteran was not really able to help.  The friend indicated that he had observed the Veteran get sick and vomit a green ball of stuff, after which he had to lie down.  The friend also reported on his observations of the Veteran's fatigue and dizziness.  The friend stated that the longest he has seen the Veteran able to stand without having to take a break was one hour, and that the Veteran's breaks were usually long.  

Thereafter, the Veteran underwent additional VA examinations in June 2009.  During an audiological evaluation, the Veteran reported difficulty understanding normal conversations, understanding the television, and understanding while on the phone.  Audiometric testing revealed hearing within normal limits at lower frequencies with sloping moderately severe to severe bilateral hearing loss.  During a diabetes examination, it was noted that the Veteran was on insulin (more than once daily), oral medication, and a restricted diet.  He reported paresthesias in the bilateral lower extremities to mid-shin.  Physical examination of the bilateral upper and lower extremities revealed normal temperature and no trophic changes.  There was no motor loss and reflex examination was normal.  Sensory examination revealed a mild decrease in the bilateral legs to mid-shin.  The examiner did not opine on the effects of the Veteran's diabetes on his occupation, as the Veteran was not employed.  The examiner noted that the Veteran had been unemployed for five to ten years and that medical problems kept him from working.  Regarding usual daily activities, the examiner noted severe effects on exercise and sports; moderate effects on chores, recreation, and feeding; mild effects on shopping, traveling, toileting, and driving; and, no effects on bathing, dressing, and grooming.

VA medical records dated in June 2009 and August 2009 show further treatment for diabetes and an increase in insulin.  Those records note that the Veteran had been getting some exercise by walking in his daily activities and playing with his grandchildren. 

Thereafter, in April 2010, the Veteran underwent further VA examination to assess his employability.  The Veteran's history of diabetes with neuropathy was noted.   The Veteran was taking metformin and insulin two times daily.  He reported paresthesias of the bilateral lower extremities to mid-shin.  On examination of the bilateral upper and lower extremities, temperature was normal and there were no trophic changes.  Neurologic examination revealed decreased sensation in the bilateral lower extremities to mid-shin in a stocking distribution, but no motor loss and normal reflexes in both the upper and lower extremities.  The examiner noted that the Veteran suffered from hypertension that was worsened or increased by his diabetes.  Regarding the effects of the Veteran's diabetes on usual daily activities, the examiner noted severe effects on exercise and sports; moderate effects on chores, recreation, and feeding; mild effects on shopping, traveling, toileting, and driving; and no effects on bathing, dressing, and grooming.  The examiner did not opine regarding the effects on the Veteran's occupation as the Veteran was not employed.  It was noted that the Veteran had been unemployed for five to ten years because medical problems kept him from working.

Next, the April 2010 examiner noted the Veteran's history of liver disease.  The examiner noted that the Veteran was diagnosed with hepatitis C and was treated in the past with interferon.  However, he was not currently receiving treatment.  The Veteran reported left upper quadrant abdominal pain and indicated that he was going to undergo a CT scan in the near future, as he believed he may have liver cancer.  The Veteran also reported constant fatigue that was progressive throughout the day, and some recent nausea and vomiting.  The Veteran reported a history of two incapacitating episodes in the last 12-month period, each lasting one day.  On physical examination, there was no evidence of malnutrition and abdominal examination was normal.  Although no weight change was noted by the examiner, the Board observes that the Veteran's weight at the time of the examination was eight pounds less than his weight at his June 2009 VA examination.  The examiner noted that the Veteran's usual occupation was in construction, but that he had been unemployed for five to ten years because construction work was too physical for him.  The examiner did not provide an opinion regarding the effects of the Veteran's hepatitis C on his employment, as the Veteran was not employed.  Regarding the effects of the Veteran's hepatitis C on his usual daily activities, the examiner noted severe effects on exercise, sports, and recreation; moderate effects on chores; mild effects on shopping and traveling; and no effects on feeding, bathing, dressing, toileting, grooming.  The examiner also added that fatigue was a constant problem for the Veteran.

The VA examiner next evaluated the Veteran sinus condition.  It was noted that the Veteran was clogged up and had difficulty breathing through his nose.  The Veteran reported less than six non-incapacitating episodes per year involving headaches and sinus pain that lasted five or six days.  The Veteran's rhinitis symptoms included nasal congestion and excess nasal mucous; his sinus symptoms included headaches and sinus pain.  It was noted that the Veteran experienced frequent breathing difficulty.  Physical examination revealed tenderness affecting the maxillary sinus and evidence of active disease.  There was also 40 percent nasal obstruction bilaterally.  The examiner noted the Veteran's sinus condition to have mild effects on chores, shopping, exercise, sports, recreation, traveling, and feeding, and no effects on bathing, dressing, toileting, and grooming.  It was noted that the Veteran was unemployed due to multiple physical medical problems.

On general medical examination, it was noted that the Veteran had history of a nodule in his right axilla, which was not changing in size and did not cause problems.  On general review of systems, it was noted that the Veteran had a history of fever/chills, malaise, and night sweats.  On review of the endocrine system, the examiner noted abnormal symptoms of fatigability and insomnia.  Regarding eyes, ears, nose, and sinus, the examiner noted bilateral decreased visual acuity, bilateral hearing loss and tinnitus, difficulty breathing through the nose and congestion, a history of dyspnea on moderate exertion, and night sweats.  On review of the abdomen and gastrointestinal system, a history of nausea, vomiting, indigestion, heartburn, and abdominal pain in left upper quadrant was noted.  Hemic/lymphatic review of systems revealed symptoms of weakness or fatigue and night sweats.  Musculoskeletal and extremities examinations review of systems were normal.  Physical examination revealed a normal gait and four nodules on the right anterior chest under the skin.  The examiner diagnosed right axillary subcutaneous nodules, asymptomatic, with no effects on work or usual daily activities.  

Based on the foregoing and a stated review of service medical records, VA records, and examinations, the examiner opined that the Veteran was unable to be employed as a physical laborer.  The examiner noted that the Veteran was educated to be a construction worker and really nothing else.  The examiner found that, in his current state, it was not feasible for the Veteran to lift heavy objects or do manual labor due to the peripheral neuropathy.  He also was limited by his fatigue secondary to his hepatitis C.  The examiner's opinion was based on the appearance of the Veteran on examination and his history of construction work.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Based on a review of the relevant evidence relating to the service-connected disabilities discussed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the competent medical evidence of record supports a finding that it is at least as likely as not that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The evidence tends to show that the Veteran's liver disease and diabetes with associated neuropathy prevent employability.  Significantly, the April 2010 VA examiner found that, due to his diabetic peripheral neuropathy and fatigue caused by hepatitis, the Veteran was unable to be employed as a physical laborer, and that he was not really educated to perform employment other than construction.  That opinion was based on examination of the Veteran, pertinent medical evidence of record, and was supported by a plausible rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the April 2010 opinion constitutes the most recent medical evidence of record and the examination undertaken directly address the issue on appeal.  Furthermore, there is no contrary medical opinion of record.

The Board also finds that the April 2010 opinion is consistent with evidence of record, including prior VA medical records and competent lay testimony provided by the Veteran, his wife, and his friend.  Specifically, as early as August 2002, the Veteran reported a lack of energy and fatigue that began around 10:00 a.m. and required him to lie down.  In February 2003, the Veteran reported that his symptoms of weakness and fatigue, attributed by a VA examiner to hepatitis C, interfered with his ability to hold down a job.  Furthermore, the Veteran's friend testified that he observed the Veteran on a near-daily basis and that the Veteran became easily fatigued, sick, and dizzy; was unable to stand for long periods of time; and was generally unable to work or assist in the rebuilding of his house.  In addition, the Veteran's wife has provided testimony that the Veteran had to leave his last paid employment due to his health problems.  The Veteran's wife and friend are competent to testify regarding their observations of the Veteran.  Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the Board notes that, although the Veteran has reported two years of college, his work since service has involved physical or manual labor, including work as a security guard, custodian, and a tunnel digger, and his work history has been inconsistent and marked by periods of unemployment.

Accordingly, in light of the Veteran's apparent unemployability based upon his service-connected disabilities, the Board finds a TDIU is warranted in this case because the evidence shows that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

For the foregoing reasons, the Board concludes that the evidence is in favor of the Veteran's claim, and entitlement to TDIU is granted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating for compensation based upon individual unemployability is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims for increased ratings.

As noted in the Board's November 2009 remand, the Veteran testified at his August 2009 Board hearing that he was afforded an additional VA liver examination, with ultrasound, in June 2009, and was also scheduled to undergo further outpatient treatment for his hepatitis C and cirrhosis in late August 2009.  At the Veteran's request, the record was held open for an additional 30 days to allow him to submit the June 2009 VA examiner's report and the additional treatment records in support of his claim.  However, the Veteran did not submit any additional clinical evidence, and, in November 2009, the Veteran's claims were remanded for additional development.

Pursuant to the Board's November 2009 remand directives, VA medical records dated from June 2009 to January 2010 were obtained.  While those records show treatment for diabetes in June 2009, and follow-up treatment for diabetes in late August 2009, they do not contain reports for a June 2009 liver examination, a June 2009 ultrasound, or August 2009 treatment for liver disease.  Nor is there any finding by the RO that those records are unavailable or otherwise do not exist.  As that evidence may contain information pertinent to the Veteran's claims for increased ratings, the Board finds that further efforts are needed to obtain those records.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611   (1992). 

Thus, is order to ensure compliance with the terms of the initial remand, an additional remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, on remand, efforts should be made to obtain any outstanding medical records pertaining to treatment of the Veteran for his liver disease, including records pertaining to a liver examination in June 2009, an ultrasound in June 2009, and liver treatment in August 2009.  A formal determination must be entered in the record if it is determined that the foregoing records or information do not exist or that efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  In the event that it is determined that the records are unavailable, the Veteran should be notified and provided the opportunity to respond or submit the records himself.

Additionally, the Board observes that the most recent VA medical record is dated in January 2010, and prior to June 2009, the most recent VA treatment record is dated in July 2007.  During an April 2010 VA examination, the Veteran indicated that he was going to undergo a CT scan in the near future to evaluate him for liver cancer.  Therefore, on remand, the Board finds that VA medical records dated from July 2007 to June 2009 and VA medical records dated from January 2010 to the present should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the record indicates that the Veteran has been treated in the past by private physicians for his liver disease.  Therefore, the Board finds that efforts should be made to obtain any outstanding private treatment records pertaining to treatment of the Veteran for his liver disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the reports of the Veteran's June 2009 VA liver examination, June 2009 ultrasound, and August 2009 follow-up for liver disease; all VA medical records dated from July 2007 to June 2009; and all VA medical records dated from January 2010 to the present.  If it is determined that any of the foregoing records or information do not exist or that efforts to obtain them would be futile, a formal determination must be entered in the record.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) and give him an opportunity to respond. 

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his hepatitis C and cirrhosis.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


